Loan Contract

Contract No.:EYINYIFEN Ying JIEZI 2012 No. 24

Lender: Hubei Bank Co., Ltd. Yichang Branch (hereinafter referred to as "Party
A")
Legal representative/Principal: HUANG Xing Title: President of Branch
Address:                                        Tel:                                                  

Borrower: Hubei Minkang Pharmaceutical Co., Ltd. (hereinafter referred to as
"Party B")
Legal representative: GU Shuhua   Title: Chairman of the Board of Directors   

Address:                              Tel:                          

[  ]This contract is a business contract under a Credit Agreement (No.:
YISHISHANGYINYING SHOUZI 2010 No. 19) (hereinafter referred to as "Credit
Agreement") entered into by Party A and Party B. (In case that this clause is
applicable to the Credit Agreement, please put "√" inside "□" and fill in
relevant information; otherwise, please put "×" inside "□").

Party B filed an application to Party A for a cash flow loan for the purpose of
business development. Party A agrees to issue such a loan to Party B based on
examination. Party A and Party B have reached an agreement on the following
terms and conditions based on sufficient consultation in accordance with
relevant laws and regulations and hereby establish this contract.

Article 1     Type of Loan

This loan is a short-term loan.

Article 2      Type of Currency and Amount of Loan

Renminbi (in capital letters) FIVE MILLION RMB ONLY.

Article 3     Purpose of Loan

This loan shall only be used for cash flow purpose. Party B must not use such
loan for any other purpose without written consent of Party A.

Article 4      Term of Borrowing and Repayment of Loan

The tem of this loan shall be 12 months, starting from April 5, 2012 until April
5, 2013.

[  ] 4.1 Dates of this loan and the plan for repayment of this loan in
installments are shown in the table below (In case that this clause is
applicable to the Credit Agreement, please put "√"inside "□" and fill in
relevant information; otherwise, please put "×" inside "□".)

Dates of loan

Plan for Repayment of This Loan
in Installments

Year

Month

Date

Amount

                     

4.2

In case of any discrepancy between this contract and the loan voucher in terms
of term, amount or dates of this loan, the loan voucher shall prevail. As part
of this contract, the loan voucher shall have the same legal effect as this
contract.



Article 5 Interest Rate and Interest of This Loan

5.1     Interest rate:

5.1.1 The interest rate of this loan shall be the interest rate of any loan
issued by any financial institution which is announced by the People's Bank of
China on the actual
issuance date of this loan or ___/___ (completed with any other date agreed upon
by both parties) during a valid 12-36 month period with _upward___
(upward/downward) adjusted benchmark interest rate of 10%;

Or the interest rate of this loan shall be ___/___ ___/___;

5.1.2 The interest rate under this contract shall be the interest rate mentioned
in the loan voucher;

5.1.3 In case that Party B fails to use this loan in accordance with this
contract, an additional interest rate of 100% shall be paid based on the
original interest rate for any part of the loan used for any other purpose than
the purpose under this contract from the day when the purpose has been changed;



--------------------------------------------------------------------------------



In case that Party B fails to repay this loan on the due date, an additional
interest rate of 50% shall be paid based on the original interest rate for any
overdue part of this loan from the day when this loan becomes overdue;

In case that this loan has become overdue and in the meantime has been used for
any other purpose than the purpose under this contract, interest shall be paid
at any higher rate mentioned above;

5.1.4 In case of any change in the interest rate of loan made by the People's
Bank of China during the term of this loan, the interest rate of any short-term
loan shall be the
interest rate under this contract, while the interest rate of any long/mid-term
loan shall be changed from January 1 of the coming year;

5.1.5 In case of any change in any rule of the interest rate of loan made by the
People's Bank of China during the term of this loan, relevant rules of the
People's Bank of China shall be observed.

5.2 Computation of interest: Interest of this loan shall be computed based on
the actual issuance amount of loan and the actual number of days that have
elapsed from the day when this loan has been transferred to Party B's account.
The interest shall be computed once every month on the ___of each ___.

5.3 Payment of interest: Party B must pay interest by the day of interest
computation. Party A may directly deduct the interest from Party B's account of
deposit. In case that Party B fails to pay interest on the due date, Party A has
the right to charge compound interest for any interest unpaid by the due date.

5.4 Matters provided
otherwise:                /             /                    
                               /                         /                     /                         
                       /                        /                         /                            

Article 6 Terms and Conditions for Guarantee

6.1 This loan and interest of this loan along with any other related expenses
under this contract shall be guaranteed by                   /                as
a guarantor who designated by Party B. Such guarantor must present a copy of
irrevocable letter of guarantee to Party A, and/or

6.2 Hubei Minkang Pharmaceutical Co., Ltd. or
                 /                   
(individual) has mortgaged (pledged) a real estate which is owned or can be
disposed by it according to law for the loan under this contract. Both parties
shall otherwise sign a mortgage (pledge) contract.

Article 7

Party B's Rights and Obligations



7.1 Party B shall enjoy the following rights:

7.1.1 Party B has the right to draw and use this loan in full amount in
accordance with this contract;

7.1.2 Party B has the right to reject any additional condition to this contract;

7.1.3 Party B has the right to transfer any of its liability to a third party
with Party A's written consent.

7.2 Party B shall assume the following obligations:

7.2.1 Party B shall provide any truthful document or data and truthful
information of all of Party B's banks of account, account numbers and balance of
deposits as required by Party A, and Party B shall provide cooperation to Party
A in any of Party A's
investigations, inspections and examinations;

7.2.2 Party B shall accept any of Party A's supervision on any of Party B's
credit funds and relevant production, business operation and financial
activities;

7.2.3 Party B shall use this loan for the purpose under this contract;

7.2.4 Party B shall repay this loan and pay the interest of this loan in the
amount by the due date under this contract;

7.2.5 Where Party B desires to transfer partial or all of its liabilities under
this
contract to a third party, Party B shall have Party A's written consent;

7.2.6 In case of any of the following circumstance, Party B shall immediately
report to Party A, and Party B shall take any measure to guarantee repayment of
this loan and payment of interest of this loan and all other expenses under this
contract as required by Party A:



--------------------------------------------------------------------------------



7.2.6.1 In case of any serious financial loss, loss of assets or any other
financial crisis;

7.2.6.2 In order to avoid any loss resulting from any loan, guarantee provided,
or any of self-owned assets (rights) mortgaged (pledged) for interests of a
third party or protection of a third party;

7.2.6.3 In case of any change such as merger (acquisition), division,
restructure, joint venture (cooperation), transfer of right of property and
reform of shareholding;

7.2.6.4 In case of discontinuation of business, invalidation or cancellation of
business license, applying or being applied for bankruptcy or dissolution;

7.2.6.5 In case of any serious crisis in business operation or finance of any of
Party B's controlling shareholder or other affiliated company, which has
affected Party B's normal operation;

7.2.6.6 In case of any significant non-arm's length transaction with any of
Party B's
controlling shareholder and other affiliated company, which has affected Party
B's normal business operation;

7.2.6.7 In case of any lawsuit, arbitration or criminal or administrative
punishment which has caused any serious and unfavorable consequence to Party B's
business
operation or property;

7.2.6.8 In case of any other important matter which may affect Party B's
solvency.

Article 8 Party A's Rights and Obligations

8.1 Party A shall enjoy the following rights:

8.1.1 Party A has the right to require Party B to repay this loan and pay
interest of this loan by the due date;

8.1.2 Party A has the right to require Party B to provide any material related
to this loan;

8.1.3 Party A has the right to know about Party B's business operation and
finance;

8.1.4 Party A has the right to supervise Party B's use of this loan for the
purpose under this contract;

8.1.5 Party A has the right to directly transfer repayment for this loan and
payment for interest of this loan from Party B's account.

8.1.6 Where Party B fails to perform any of its obligations under this contract,
Party A has the right to require Party B to repay this loan in advance or cease
issuance of any part of this loan which has not been used by Party B in
accordance with this contract;

8.1.7 In case of Party B's involvement in any of the circumstances mentioned in
the above Clause 7.2.6, Party A has the right to require Party B to repay this
loan and pay the interest of this loan and all other expenses under this
contract, or transfer all liabilities under this contract to any beneficiary
whom Party A agrees to accept, or provide/add any measure for guarantee which
Party A agrees to accept.

8.2 Party A shall assume the following obligations:

8.2.1 Party A shall issue this loan to Party B according to conditions under
this
contract;

8.2.2 Party A shall keep any of Party B's liability, finance, production and
business operation confidential unless otherwise provided by law.

Article 9

Party B Shall Establish Commitments About the Following Matters:



9.1 Party B is an enterprise which has been incorporated in accordance with
Chinese law and has been existing legally, and Party B is eligible to sign and
perform this contract based on its corporate capacity and its sufficient
capacity for civil conduct.

9.2 Party B has been thoroughly authorized by the board of directors or any
other authority to sign and perform this contract.

9.3 Any document, data and certificate related to Party B, the guarantor or any
collateral mortgaged (pledged) provided by Party B shall be truthful, accurate,
complete and valid without containing any serious error which is inconsistent
with any fact or missing of any important fact.



--------------------------------------------------------------------------------



9.4 No lawsuit, arbitration or criminal or administrative sanction which has
brought any serious and unfavorable consequence to Party B or any of Party B's
major properties has taken place upon signing of this contract, and it is
expected that no such lawsuit, arbitration or criminal or administrative
sanction will take place in the process of performance of this contract. In case
of any such lawsuit, arbitration or criminal or administrative sanction, Party B
shall immediately notify Party A.

9.5 Party B shall strictly abide by all state laws and regulations in the
process of business operation, develop any of its business within the scope of
business specified by Party B's Business License for Enterprise's Legal Person
strictly, and go through procedures for registration of the annual inspection
against enterprise (Legal Person) on time.

9.6 Party B shall maintain or improve its level of business operation and
management, guarantee maintenance and increment of the value of Party B's
existing assets, shall not waive any of its due creditor's right, and shall not
dispose any of its existing major properties free of charge or in any other
inappropriate way.

9.7 Party B has not had any significant event which will unavoidably affect
performance of any of Party B's obligations under this contract upon signing of
this contract.

Article 10

Repayment of This Loan Ahead of Schedule



10.1 Party B may request repayment of this loan ahead of schedule with Party B's
consent.

10.2 In case of Party B's repayment of this loan ahead of schedule, the interest
rate shall be calculated in accordance with this contract.

Article 11 Extension of Loan

In case that Party B is unable to make repayment of this loan under this
contract by the due date and needs to handle extension of this loan, Party B
shall file an application in writing to Party A one month ahead of expiration of
this contract; where Party A agrees on such extension based on examination,
Party A and Party B shall otherwise sign the Agreement of Extension of Term of
Loan Contract. In case that Party A disagrees with such extension, this contract
shall be still valid. With respect to any part of this loan or unpaid interest
which Party B has used, repayment shall be made in accordance with this
contract.

Article 12 Expenses

In case of any expense incurred by any investigation of credit, examination or
notarization related to this contract, and Party B's failure to make repayment
of this loan and payment of interest of this loan and unpaid expenses by the due
date, Party B shall assume all bills of attorney, lawsuit and business travel
paid by Party A for realization of its creditor's rights, and Party B shall
authorize Party A to deduct such expenses from Party B's bank account. In case
of any insufficient payment, Party B shall establish a commitment of make
repayment in full amount upon receipt of Party A's notification without any
supporting material provided by Party A.

Article 13 Breach of This Contract and Handling of Breach of This Contract

13.1 In case of any of the following circumstances related to Party B, it shall
be deemed breach of this contract:

13.1.1 Breach of Clause 7.2.1 of this contract in which Party B provides any
false information to Party A, conceals any truthful and important information
from Party A, refuse to provide any cooperation to Party A in investigation,
inspection or examination, or refuse to make any correction during a overdue
period despite Party A's requests Party B to make correction within a reasonable
period;

13.1.2 Breach of Clause 7.2.2 under this contract in which Party B refuse to
accept or evade Party A's supervision on Party B's credit funds, production,
business operation or finance;

13.1.3 Breach of Clause 7.2.3 under this contract where Party B fails to use
this loan for the purpose under this contract;

13.1.4 Breach of Clause 7.2.4 in which Party B fails to repay this loan and pay
the interest of this loan in full amount by the due date in accordance with this
contract;



--------------------------------------------------------------------------------



13.1.5 Breach of Clause 7.2.5 under this contract in which Party B has
transferred any of its liability under this contract to a third party without
Party A's consent, which impairs Party A's interests;

13.1.6 Breach of Clause 7.2.6 under this contract in which Party B fails to
notify Party A of Party B's involvement in such circumstance, or Party B fails
to provide cooperation in Party A's requirement of adding any measure for
guaranteeing repayment of any of liabilities under this contract for Party B
upon Party A's being informed of Party B's involvement in such circumstance, or
withdrawal of this loan by Party A due to Party As' opinion that such
circumstance will affect safety of the loan;

13.1.7 Breach of Clause 9.1, Clause 9.2 and Clause 9.4 under this contract in
which any of Party A's interests has been impaired, or breach of Clause 9.3,
Clause 9.5, Clause 9.6 and Clause 9.7 in which Party B fails to make immediate
correction required by Party A and thereof any of Party A's interests has been
impaired;

13.1.8 Party B's involvement in any other circumstances which affects any of
Party A's interests according to Party A's opinion.

13.2 Where the guarantor has been involved in any of the following circumstances
and Party A thereof requires the guarantor to remove any unfavorable influence
caused accordingly due to Party A's opinion that such involvement may affect the
guarantor's ability to provide warranty, or Party A requires Party B to add any
condition of guarantee or replace any of the existing condition for guarantee,
but where the guarantor and Party B fail to provide cooperation, they shall be
deemed breach of this contract;

13.2.1 In case of circumstances which is similar to any of Clause 7.2.6 under
this contract;

13.2.2 Providing false information of its ability to assume the obligation of
guarantee upon issuing the irrevocable letter of guarantee, or failure to have
the
authorization of relevant authority;

13.2.3 Failure to go through procedures for registration of the annual
inspection on time;

13.2.4 Negligence of managing and claiming its due creditor's rights, or
disposing any of its existing major properties free of charge or in any other
inappropriate way.

13.3 Where the mortgagor (or pledgor) has been involved in any of the following
circumstances, and Party A thereof thinks such circumstance may cause failure of
mortgage (or pledge) or insufficient value of any collateral mortgaged (pledged)
and thereof requires the mortgagor (or pledgor) to remove any unfavorable
influence, or requires Party B to add any condition for guarantee or replace any
of the existing conditions of guarantee, and the mortgagor (or pledgor) fail to
provide cooperation;

13.3.1 Having no ownership of or right of disposal to any collateral mortgaged
(or pledged), or the ownership is disputable;

13.3.2 Withholding any information that any collateral mortgaged (or pledged)
are owned by more than one party, or has been leased, sealed up or controlled;

13.3.3 Where the mortgagor transfers, leases or re-mortgage any collateral
mortgaged or disposes such collateral in an inappropriate way without Party A's
written consent;

13.3.4 Where the mortgagor fails to take care of, maintain or repair any
collateral mortgaged, which leads to any obvious disparagement of the value of
such collateral; or any act of the mortgagor directly endangers any collateral
mortgaged, which leads to depreciation of the value of such collateral; or the
mortgagor fails to apply for any insurance for any collateral mortgaged as
required by Party A during the term of mortgage.

13.4 In case of any breach of contract mentioned in Clause 13.1, Clause 13.2 and
Clause 13.3, Party A has the right to take the following measures at the same
time or one after another, and to which Party B shall have no any objection;

13.4.1 Discontinuing issuance of any part of this loan which Party A has not
used;

13.4.2 Withdrawing any issued part of this loan and interest of this loan and
related expenses ahead of schedule;

13.4.3 Directly deducting any deposit on Party B's settlement account or any
other account of Party B so as to pay off all of Party B's liabilities under
this contract;



--------------------------------------------------------------------------------



13.4.4 Claiming in accordance with Article 16 under this contract.

Article 14 Alteration and Termination of This Contract

This contract may be altered and terminated based on consultation and agreement
reached between Party A and Party B. This contract shall remain valid before any
written agreement has been reached. No party may alter, modify or terminate this
contract without the other party's consent.

Article 15 Miscellaneous

15.1 Any of Party A's tolerances of any of Party B's breach or delay of this
contract, permission of extension of this contract or postponing of execution of
any right or interest which Party A shall enjoy under this contract during the
term of validity of this contract must not impair, affect or restrict any right
or interest which Party A shall enjoy in accordance with this contract and
relevant laws and regulations as a creditor, must not be deemed Party A's
permission or approval of any breach of this contract, and must not be deemed a
waiver of Party A's right to take any action against any existing or future
breach of this contract.

15.2 In case that this contract has become invalid or partially invalid for any
reason, Party B shall perform all of its responsibilities for making repayment.
In case of any of aforesaid circumstances, Party A has the right to terminate
this contract, and Party A may immediately demand repayment of this loan and
payment of interest of this loan and other related expenses under this contract
from Party B.

15.3 Any of Party A or Party B's notifications or requirements related to this
contract shall be handled in writing. In case that any of Party A's telex or
telegraph has been sent to Party B or any of Party A's mail to Party B has been
delivered to a post office, such telex, telegraph or mail shall be deemed
reaching Party B.

15.4 The loan voucher for this loan and any additional written agreement reached
by Party A and Party B on any matter not covered by this contract or changed
matter shall be used as the appendix to this contract and shall constitute an
indivisible part of this contract.

15.5 Party A has the right to issue this loan after the guarantor has gone
through the procedures for guaranty, mortgage and pledge. In case that the
guarantor fails to go through the procedures for guaranty, mortgage and pledge
within three days upon execution of this contract, Party A has the right to
dissolute this contract without bearing any liability.

Article 16. Applicable Laws and Solution of Disputes

16.1 Laws of the People's Republic of China are applicable to conclusion,
interpretation and any dispute of this contract. Rights and interests of Party A
and Party B shall be protected by laws of the People's Republic of China.

16.2 Any dispute arising from performance of this contract by Party A and Party
B shall be solved by both parties through consultation. In case of failure of
consultation, any party may (put "√"inside the bracket to indicate the choice of
either of the following items):

(√) 16.2.1 To file a lawsuit at the court in the location where this contract is
signed;

(×) 16.2.2 To apply for arbitration to Yichang Arbitration Committee.

16.3 Party A may directly apply for enforcement to relevant people's court with
jurisdiction for the purpose of claim any due liability of Party B under this
contract after Party A and Party B have this contract notarized so as to effect
this contract enforceable.

16.4 This contract shall be signed at No.109 ZhenZhu Road, Xiling District,
Yichang, Hubei province.

Article 17 Other Matters

_                    /                  /                     
                        /                    /                  
                     /                     /                     



--------------------------------------------------------------------------------



Article 18 Effect of This Contract

18.1 This contract shall come into effect from the day when this contract has
been signed by persons who have been authorized to affix their signatures to
this contract or affix seals of their names and seals of their respective
companies to this contract (if Party B is a natural person, this contract will
come into force from the day when this contract has been signed by persons who
have been authorized by Party A to affix their signatures to this contract or
affix seals of their names and affix seals of Party A to this contract and Party
B signs this contract). This contract will lose its effect automatically from
the day when repayment of this loan and payment of interest of this loan and all
related expenses have been completed.

18.2 This contract shall be formulated in triplicate with same legal effect each
and two copies held by Party A and one copy held by Party B, ___, ___ and ___.

Article 19    Reminder

The borrower has reminded the lender to have a thorough and correct
understanding of all terms and conditions under this contract, and has provided
notes to relevant terms and conditions as the lender requests. Parties of this
contract have a common understanding of the meaning of this contract.

Party A (company's seal)                                 Party B (company's
seal)

Hubei Bank Co., Ltd. Yichang Branch

            Hubei Minkang Pharmaceutical Co., Ltd.



Authorized person                                          Authorized person

(signature or seal of name)                            (signature or seal of
name)

(seal of name) HUANG Xing                        (seal of name) GU Shuhua

Date: this __ day of ___, ___                       Date: this ___ day of ____,
____